     Case 2:19-cv-00236 Document 982 Filed 07/30/21 Page 1 of 22 PageID #: 17137



                        UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT CHARLESTON


DON BLANKENSHIP,

              Plaintiff,

v.                                          Civil Action No. 2:19-cv-00236

FOX NEWS NETWORK, LLC et al.,

              Defendants.


                         MEMORANDUM OPINION AND ORDER


              Pending are the plaintiff’s objections to the order

entered on May 18, 2021, by Magistrate Judge Omar Aboulhosn

denying the plaintiff’s motion to compel and motion for leave to

take depositions after the discovery deadline, filed on May 28,

2021 (ECF No. 897).


                                I.     Background


              The plaintiff commenced this action by filing his

complaint on or about March 14, 2019, in Mingo County Circuit

Court against 27 named defendants, including defendant Fox News

Network, LLC (“Fox News”).           See ECF No. 1-1.    The action was

removed to this court on March 29, 2019, see ECF No. 1.               By a

November 19, 2019 memorandum opinion and order, the court stayed

discovery in this matter pending the resolution of numerous then-

pending motions to dismiss.           See ECF No. 390.    In a March 31, 2020
     Case 2:19-cv-00236 Document 982 Filed 07/30/21 Page 2 of 22 PageID #: 17138



memorandum opinion and order, the court resolved the pending

motions to dismiss and lifted the stay, see ECF No. 398, and

discovery resumed.        Pursuant to the court’s May 13, 2020

scheduling order, discovery in this matter closed on May 3, 2021.

See ECF No. 444.


              The present objections concern the plaintiff’s attempts

to conduct depositions of (A) Martha MacCallum, (B) certain

executives and directors of Fox News or entities related to Fox

News, and (C) Donald Trump, Jr., before and after the discovery

deadline.      The court sets forth the background with respect to

these putative deponents, along with the Magistrate Judge’s

decision regarding them, separately.


A.      Martha MacCallum


              From December 2020 until March 2021, the plaintiff sent

multiple requests to Fox News to provide potential dates on which

to schedule a deposition of Martha MacCallum, a Fox News employee

and on-air host.       See ECF No. 855-1 at 1-26.        Fox News responded

to many of these requests, stating that it was working on

providing the plaintiff with potential dates.             See id.    On March

23, 2021, however, Fox News informed the plaintiff that it would

not produce Ms. MacCallum for a deposition, as the plaintiff had

exceeded the number of allowable depositions.             See id. at 28.     Fox

News stated that it might be willing to permit additional

                                         2
    Case 2:19-cv-00236 Document 982 Filed 07/30/21 Page 3 of 22 PageID #: 17139



depositions so long as the parties came to an agreement as to the

number of additional depositions but that it would not produce Ms.

MacCallum before such an agreement was reached.            See id.


             On March 26, 2021, the plaintiff filed a notice of

subpoena, stating that he intended to serve Ms. MacCallum with a

Fed. R. Civ. P. 45 subpoena, which he attached to the notice, for

Ms. MacCallum to testify at a deposition.           See ECF No. 776; ECF

No. 776-1.     On March 29, 2021, the plaintiff filed a deposition

notice, setting Ms. MacCallum’s deposition for April 16, 2021.

See ECF No. 781.      On March 30, 2021, the plaintiff filed an

amended deposition notice, setting Ms. MacCallum’s deposition for

April 20, 2021, and attached an amended subpoena for her to

testify at the deposition.        See ECF No. 785; ECF No. 785-1.        On

April 1, 2021, the plaintiff filed a motion to compel Fox News to

produce witnesses, including Ms. MacCallum, for deposition.              See

ECF No. 790. 1


             The Magistrate Judge held informal telephone conferences

regarding the plaintiff’s motion to compel and other discovery

1 Citing a 1941 decision from the Mississippi Supreme Court, the
plaintiff, in his brief supporting his motion to compel,
analogized Fox News to an “egg sucking dog” that might be
justifiably shot by a poultry farmer. ECF No. 791 at 2. Oddly
enough, in the very next sentence, the plaintiff notes Chief
Justice John Roberts’ admonishment for lawyers “to avoid
antagonistic tactics, wasteful procedural maneuvers, and teetering
brinksmanship.” Id. (internal quotation marks omitted). The
plaintiff would do well to abide by Chief Justice Roberts’
admonishment.
                                        3
     Case 2:19-cv-00236 Document 982 Filed 07/30/21 Page 4 of 22 PageID #: 17140



motions on April 7 and 8, 2021.          See ECF No. 805; ECF No. 810; ECF

No. 812.      In a subsequent order the Magistrate Judge noted the

parties’ representation that significant progress had been made

toward resolution and set another telephone conference for April

12, 2021.      See ECF No. 812.


              On April 11, 2021, prior to the scheduled conference

call, the parties filed a stipulation regarding the motion to

compel.      See ECF No. 820.     The stipulation notes that the

plaintiff’s motion sought to compel the testimony of Ms. McCallum

and other Fox News witnesses, which Fox News had opposed, and that

the parties had “reached a resolution as to this motion.”               Id. at

1.     Specifically, the parties stipulated that the plaintiff

withdrew the deposition notice and subpoena he had issued to

another Fox News witness and that the plaintiff may conduct

depositions of two other Fox News witnesses.             See id. at 1-2.     The

parties stated that the stipulation resolved the motion to compel

but that the plaintiff “reserve[d] the right to renew [his] motion

to compel a deposition of Martha MacCallum.”             Id. at 2.    The

Magistrate Judge later entered an order terminating the motion to

compel as moot in light of the parties’ stipulation.              See ECF No.

826 at 1-2.      The Magistrate Judge noted the plaintiff had reserved

a right to renew his motion to compel as to Ms. MacCallum.               See

id. at 2 n.1.




                                         4
  Case 2:19-cv-00236 Document 982 Filed 07/30/21 Page 5 of 22 PageID #: 17141



            On Wednesday, April 27, 2021, the plaintiff filed a

renewed motion to compel Fox News to produce Ms. MacCallum for a

deposition.   See ECF No. 854.      At 11:12 p.m. on Monday, May 3,

2021 – the date of the scheduled deadline for completing discovery

– the plaintiff filed a motion for leave to take a host of

depositions, including Ms. McCallum’s deposition, after the

discovery deadline.     See ECF No. 861.


           In a May 18, 2021 order, the Magistrate Judge denied the

plaintiff’s renewed motion to compel Fox News to produce Ms.

MacCallum for a deposition.      See ECF No. 871.      The Magistrate

Judge explained that, although the plaintiff had noticed a

deposition for Ms. MacCallum to occur on April 20, 2021, and moved

to compel her deposition, the motion to compel the deposition had

been resolved by the parties’ April 11, 2021 stipulation, and the

plaintiff had not filed a renewed deposition notice or subpoena

for Ms. MacCallum before the discovery period expired.            See id. at

6 & n.3.   The Magistrate Judge also determined that the plaintiff

had “already taken the depositions or had opportunities to take

the depositions of several others who would have had personal

knowledge concerning” the information the plaintiff sought through

deposing Ms. MacCallum and that “a less burdensome means,” namely,

written discovery, “was also available” to the plaintiff to obtain

the information he sought through a deposition.          Id. at 6.




                                      5
     Case 2:19-cv-00236 Document 982 Filed 07/30/21 Page 6 of 22 PageID #: 17142



              The Magistrate Judge also denied the plaintiff’s motion

for leave to take depositions after the discovery deadline.               See

id. at 7.      With respect to Ms. MacCallum, the Magistrate Judge

denied the motion for leave on the ground that he had already

determined that he had denied the plaintiff’s motion to compel her

deposition.      See id.


B.      Fox Officers


              In a September 21, 2020 order, the Magistrate Judge

granted a motion brought by the plaintiff to compel Fox News to

produce documents responsive to his discovery requests from

thirty-seven custodians, including, among others, seven Fox News

senior business executives, fifteen current or former executives

or directors of Fox Corporation or its predecessor 21st Century

Fox, Inc., and one executive of Fox Television Studios.               See ECF

No. 573.      Fox News filed objections to the Magistrate Judge’s

order, which were overruled following the Magistrate Judge’s May

18, 2021 order, and filed a motion to stay the order’s enforcement

pending resolution of the objection, which was denied following

the Magistrate Judge’s May 18, 2021 order.            See ECF No. 589; ECF

No. 590; ECF No. 919. 2




2 After Fox News’s objections to the Magistrate Judge’s September
21, 2020 order were overruled, Fox News filed a motion requesting
that the Magistrate Judge reconsider the order. See ECF No. 949.
                                         6
  Case 2:19-cv-00236 Document 982 Filed 07/30/21 Page 7 of 22 PageID #: 17143



            As noted earlier, the plaintiff, in the final hour of

the discovery period, filed a motion for leave to take depositions

after the discovery deadline.       See ECF No. 861.     Aside from the

deposition of Ms. McCallum, the plaintiff requested that he be

permitted to take the depositions of unspecified “Fox News Media

officers[] and Fox Corporation board members,” (collectively

referred to herein as the “Fox Officers”) from whom the Magistrate

Judge had previously compelled Fox News to produce responsive

documents.    Id.


            As explained earlier, in his May 18, 2021 order, the

Magistrate Judge denied the plaintiff’s motion for leave to take

depositions after the discovery deadline.         See ECF No. 871.     With

respect to the Fox Officers, the Magistrate Judge explained that

“there is no indication in the record that such individuals were

properly noticed or issued subpoenas for their deposition

testimonies as endorsed by the Federal Rules of Civil Procedure.”

Id. at 7.    The Magistrate Judge further noted Fox News’s arguments

that the plaintiff’s motion did not offer any reason for his

failure to depose the unidentified Fox Officers prior to the close

of discovery and that no evidence indicated any of the Fox


In a July 8, 2021 order, the Magistrate Judge denied the motion to
reconsider. See ECF No. 968. Fox News has since filed objections
to the Magistrate Judge’s July 8, 2021 order, which have not yet
been fully briefed and which remain pending before the
undersigned.

                                      7
     Case 2:19-cv-00236 Document 982 Filed 07/30/21 Page 8 of 22 PageID #: 17144



Officers had personal knowledge of the events underlying the

plaintiff’s claims.        See id. at 7 n.7.     See id. at 7 & n.9.


C.       Donald Trump, Jr.


              On March 16, 2021, the plaintiff filed a deposition

notice, setting a deposition for Donald Trump, Jr., for April 19,

2021, and attached a subpoena for him to testify at the deposition

and to produce documents.         See EFC No. 760.     On April 1, 2021, the

plaintiff filed a notice of subpoena, stating that he intended to

serve Mr. Trump with a Fed. R. Civ. P. 45 subpoena.              See ECF No.

792. 3


              On April 1, 2021, the plaintiff served the deposition

notice and subpoena on Mr. Trump and, in an email, confirmed with

Mr. Trump’s counsel that Mr. Trump would not attend the deposition

on April 19, 2021, but would instead provide other dates for a

deposition.      See ECF No. 861-1.      On April 19, 2021, counsel for

the plaintiff and Mr. Trump again discussed by email a date for

conducting Mr. Trump’s deposition, but no date was agreed upon.

See id.



3 Although Mr. Trump is not a party to this case, he is the named
defendant in another case brought by the plaintiff concerning
similar allegations and claims. See Blankenship v. Trump, No.
2:19-cv-00549 (S.D.W. Va.). Discovery in that case has been
stayed pursuant to a February 13, 2020 memorandum opinion and
order.

                                         8
  Case 2:19-cv-00236 Document 982 Filed 07/30/21 Page 9 of 22 PageID #: 17145



           As noted earlier, the plaintiff, in the final hour of

the discovery period, filed a motion for leave to take depositions

after the discovery deadline.       See ECF No. 861.     Aside from the

depositions of Ms. McCallum and unidentified Fox Officers, the

plaintiff requested that he be permitted to take Mr. Trump’s

deposition after the discovery deadline.         See id.


           As explained earlier, in his May 18, 2021 order, the

Magistrate Judge denied the plaintiff’s motion for leave to take

depositions after the discovery deadline.         See ECF No. 871.     With

respect to Mr. Trump, the Magistrate Judge explained that,

although the plaintiff had served a deposition notice and subpoena

on Mr. Trump by April 1, 2021, the plaintiff failed to take Mr.

Trump’s deposition within the discovery period, which ended on May

3, 2021.   See id. at 7.     The Magistrate Judge noted that he lacked

the authority to extend the discovery deadline and that no party

had requested the court to extend it.        See id. at 7 & n.8.      The

Magistrate Judge concluded that the plaintiff had failed to

demonstrate good cause for the relief he sought as he had not been

diligent seeking to depose Mr. Trump within the discovery period.

See id. at 7.    The Magistrate Judge also determined that the

motion for leave, having been filed in the final hour of the

discovery period, was untimely.       See id. at 7 & n.9.


                         *            *            *


                                      9
    Case 2:19-cv-00236 Document 982 Filed 07/30/21 Page 10 of 22 PageID #: 17146



             On May 28, 2021, the plaintiff timely filed objections

to the Magistrate Judge’s May 18, 2021 order denying his motion to

compel Fox News to produce Ms. MacCallum for a deposition and his

motion for leave to take depositions after the discovery deadline.

See ECF No. 897.       The objections have been fully briefed.          See ECF

No. 930; ECF No. 944. 4


                             II.   Legal Standard


             A magistrate judge’s order on a non-dispositive matter

is not to be modified or set aside unless it is “clearly erroneous

or contrary to law.”        Fed. R. Civ. P. 72(a).      “The ‘clearly

erroneous’ standard applies to factual findings, while legal

conclusions will be rejected if they are ‘contrary to law.’”               Sky

Angel U.S., LLC v. Discovery Commc’ns, LLC, 28 F. Supp. 3d 465,

479 (D. Md. 2014).       Under the “clearly erroneous” standard, “[a]

district court should reverse a magistrate judge’s decision in a

discovery dispute . . . only if the district court is left with a

definite and firm conviction that a mistake has been made.”               Marks

v. Global Mortg. Grp., Inc., 218 F.R.D. 492, 495 (S.D.W. Va. 2003)

(citing Clark v. Milam, 155 F.R.FD. 546, 547 (S.D.W. Va. 1994)).


4 Fox News filed a response to the plaintiff’s objections on June
11, 2021. See ECF No. 930. The plaintiff filed a reply brief on
June 18, 2021, and a corrective reply brief on June 21, 2021. See
ECF No. 943; ECF No. 944. Although the plaintiff does not state
what corrections are made in it, the court will rely on the
corrective reply brief.

                                        10
 Case 2:19-cv-00236 Document 982 Filed 07/30/21 Page 11 of 22 PageID #: 17147



“Although the ‘contrary to law’ standard permits plenary review of

legal conclusions, decisions related to discovery disputes . . .

are accorded greater deference.”       Stonecrest Partners, LLC v. Bank

of Hampton Roads, 770 F. Supp. 2d 778, 782 (E.D.N.C. 2011)

(internal citation omitted) (citing, inter alia, In re Outsidewall

Tire Litig., 267 F.R.D. 466, 470 (E.D. Va. 2010)).


          In light of the discretion given to a magistrate judge

in the resolution of nondispositive discovery disputes, the court

should only overrule a magistrate judge’s determination if this

discretion is abused.     Patrick v. PHH Mortg. Corp., 298 F.R.D.

333, 336 (N.D.W. Va. 2014).      “The objecting party bears the ‘high

burden’ of demonstrating that a magistrate judge’s non-dispositive

ruling is clearly erroneous or contrary to law.”          Courtland Co.,

Inc. v. Union Carbide Corp., No. 2:19-cv-00894, 2021 WL 1320714,

at *4 (S.D.W. Va. Apr. 8, 2021) (quoting Certusview Techs., LLC v.

S&N Locating Servs., LLC, No. 2:13cv346, 2014 WL 12603191, at *2

(E.D. Va. Sept. 19, 2014)).


                             III. Discussion


          In his objections, the plaintiff challenges the

Magistrate Judge’s rulings with respect to Ms. MacCallum, the Fox

Officers, and Mr. Trump.     The court addresses his objections in

turn.



                                     11
 Case 2:19-cv-00236 Document 982 Filed 07/30/21 Page 12 of 22 PageID #: 17148



A.   Martha MacCallum


          The plaintiff first argues that the Magistrate Judge

clearly erred in determining that his motion to compel Ms.

MacCallum’s deposition should be denied on the ground that the

plaintiff had failed to comply with Fed. R. Civ. P. 30.           Under

Rule 30, before deposing a person, a party “must give . . . to

every other party” “reasonable written notice,” including, among

other things, “the time and place of the deposition and, if known,

the deponent’s name and address.”         Fed. R. Civ. P. 30(b)(1).     “The

deponent’s attendance may be compelled by subpoena under Rule 45.”

Fed. R. Civ. P. 30(a)(1).     The failure of a party to serve a

deposition notice or issue a subpoena may be a ground to deny the

party’s motion to compel the person’s attendance at a deposition.

See Staniford v. Humberto, No. 5:10-cv-24, 2011 WL 400013, at *3

(N.D.W. Va. Feb. 2, 2011) (denying motion to compel on this

ground); see also Huddleston v. Bowling Green Inn of Pensacola,

333 F.R.D. 581, 588 (N.D. Fla. 2019) (collecting cases).


          Here, on March 30, 2021, the plaintiff served a

deposition notice and issued a subpoena for Ms. MacCallum’s

deposition before filing, on April 1, 2021, his initial motion to

compel her attendance at a deposition set for April 20, 2021.             So

far, so good.   However, the motion to compel was terminated after

the parties filed a stipulation resolving it, and the Magistrate


                                     12
 Case 2:19-cv-00236 Document 982 Filed 07/30/21 Page 13 of 22 PageID #: 17149



Judge concluded – though not in so many words – that the

termination of the motion to compel extinguished the deposition

notice and subpoena.     See ECF No. 871 at 6 & nn. 3 & 5 (citing

Standiford, 2011 WL 400013).      Because, following the stipulation

and termination, the plaintiff had not served a renewed deposition

notice or issued a renewed subpoena, the Magistrate Judge

determined that the plaintiff “ha[d] not followed the procedural

and notice requirements to depose Ms. MacCallum” and that the

plaintiff’s renewed motion to compel should be denied on this

ground.   Id. at 6.


          The plaintiff does not appear to dispute the premise of

the Magistrate Judge’s decision, i.e., that, as a matter of law,

termination of a motion to compel a deposition following

stipulation of the parties may extinguish the underlying

deposition notice and subpoena.       See ECF No. 897 at 2, 9-11; ECF

No. 944 at 1-8.    Instead, relying on principles of contract law,

the plaintiff argues that the language of the stipulation

demonstrates that the parties did not intend it as a withdrawal or

cancellation of the deposition notice or subpoena.          See ECF No.

897 at 9-11; ECF No. 944 at 4-6.       He thus argues that the

Magistrate Judge clearly erred in interpreting from the

stipulation an intent by the parties to extinguish the deposition

notice and subpoena.     See ECF No. 897 at 9-11; ECF No. 944 at 4-6.




                                     13
 Case 2:19-cv-00236 Document 982 Filed 07/30/21 Page 14 of 22 PageID #: 17150



          The court disagrees.      In both of his relevant orders,

the Magistrate Judge observed that the stipulation resolved the

plaintiff’s motion to compel and reserved the plaintiff’s right to

file a renewed motion to compel.       See ECF No. 826 at 1-2 & n.1;

ECF No. 871 at 6 & n.3.     Nothing in the orders indicates that the

Magistrate Judge determined or believed that the parties, through

their stipulation, intended that the underlying deposition notice

or subpoena would be withdrawn or canceled.         See ECF No. 826 at 1-

2 & n.1; ECF No. 871 at 6 & n.3.       Instead, it appears that the

Magistrate Judge determined that the resolution of the motion to

compel – indisputably intended by the parties’ stipulation – and

the subsequent lapse of the noticed deposition’s date resulted in

the deposition notice and subpoena being extinguished.           The

plaintiff does not seem to argue that such a determination would

be clearly erroneous.     Thus, to the extent the plaintiff objects

to the Magistrate Judge’s denial of his renewed motion to compel

Ms. MacCallum’s deposition on the ground that the denial was

premised on the Magistrate Judge’s misinterpretation of the

parties’ stipulation, that objection is overruled.


          Even assuming the plaintiff’s objection with respect to

the Magistrate Judge’s understanding of the parties’ stipulation

had merit, the plaintiff fails to meaningfully address the

Magistrate Judge’s alternative, independent reason for denying his

renewed motion to compel Ms. MacCallum’s deposition.           The

                                     14
 Case 2:19-cv-00236 Document 982 Filed 07/30/21 Page 15 of 22 PageID #: 17151



Magistrate Judge determined that the plaintiff “had, and

exhausted, ample opportunities to obtain whatever information he

is now attempting to glean from Ms. MacCallum” in a deposition,

including through propounding written discovery, and that he “had

numerous other sources from which he could have obtained this

information.”    Id. at 6.


          Although the plaintiff does not assert that the

Magistrate Judge’s determination in this regard was clearly

erroneous, he does state that he was “taken aback” by it.            ECF No.

897 at 11 n.2.    The plaintiff explains that, in an informal

conference, the Magistrate Judge suggested that the plaintiff

depose three other Fox News employees before deposing Ms.

MacCallum to ascertain whether her deposition was necessary.            See

id.; see also ECF No. 944 at 6, 8.        The plaintiff states that the

three other Fox News deponents “were either unwilling or unable to

provide pertinent information concerning Ms. MacCallum.”           ECF No.

897 at 11 n.2.


          To the extent the plaintiff argues that the Magistrate

Judge clearly erred in determining that he had other opportunities

and sources from which to obtain the information he sought through

deposing Ms. MacCallum, the court is not persuaded.          The mere

assertions (assuming they are credited) that the Magistrate Judge

suggested the plaintiff depose other Fox News employees first and



                                     15
 Case 2:19-cv-00236 Document 982 Filed 07/30/21 Page 16 of 22 PageID #: 17152



that those employees lacked information concerning Ms. MacCallum

is not sufficient for the court to conclude that the Magistrate

Judge’s determination that the plaintiff had alternative means of

obtaining the information sought from Ms. MacCallum in a

deposition is clearly erroneous.       Indeed, the court notes that, in

addition to the three Fox News deponents identified by the

plaintiff, the Magistrate Judge noted the plaintiff had the

opportunity to obtain the information he sought from four other

Fox News deponents as well as through written discovery.             See id.

at 6 n.4.    The court is not left with a definite and firm

conviction that the Magistrate Judge’s determination was mistaken,

and the plaintiff’s objection in this regard is overruled.


            The plaintiff next argues that the Magistrate Judge

clearly erred by denying his motion for leave to take Ms.

MacCallum’s deposition after the discovery deadline.           The

plaintiff asserts that he established good cause to take Ms.

MacCallum’s deposition after the discovery deadline, arguing that

Fox News agreed to her deposition and pointing to evidence

indicating her deposition testimony would be relevant to the

plaintiff’s claims.    See ECF No. 897 at 11-17; ECF No. 944 at 8-

12.   In this vein, the plaintiff argues that the Magistrate Judge

clearly erred in determining that the plaintiff had not shown Ms.

MacCallum’s testimony would be relevant.        See ECF No. 944 at 3.




                                     16
 Case 2:19-cv-00236 Document 982 Filed 07/30/21 Page 17 of 22 PageID #: 17153



            Again, the court is not persuaded.       The Magistrate Judge

denied the motion for leave with respect to Ms. MacCallum for the

same reasons that he concluded that the plaintiff’s motion to

compel Ms. MacCallum’s deposition should be denied.          See ECF No.

871 at 7.    The court has determined that the Magistrate Judge’s

reasons for denying the motion to compel were not clearly

erroneous, and the plaintiff has not argued that those reasons

would not be a proper basis for denying the motion for leave with

respect to Ms. MacCallum.     Accordingly, the plaintiff’s arguments

regarding the relevance of Ms. MacCallum’s testimony and Fox

News’s agreement to her deposition – arguments the Magistrate

Judge did not address – are misguided, and the plaintiff’s

objections based on those arguments are overruled.


B.   Fox Officers


            Next, the plaintiff argues that the Magistrate Judge

clearly erred by denying his motion for leave to take depositions

of an unknown number of unidentified Fox Officers after the

discovery deadline.    The Magistrate Judge denied the motion for

leave with respect to the Fox Officers on the ground that the

plaintiff had not served deposition notices or issued subpoenas

for them in compliance with Rule 30.        See ECF No. 871 at 7.      The

plaintiff objects, arguing that, having not received the documents

from the Fox Officers that the Magistrate Judge had ordered


                                     17
 Case 2:19-cv-00236 Document 982 Filed 07/30/21 Page 18 of 22 PageID #: 17154



produced in his September 21, 2020 order before the discovery

deadline, he “could not intelligently choose which [of the Fox

Officers] to depose, let alone take meaningful depositions.”            ECF

No. 897 at 17; see also ECF No. 944 at 12-13.


            The court overrules the objection.       The plaintiff does

not dispute the Magistrate Judge’s determination that, at the time

of the Magistrate Judge’s ruling, he had not served deposition

notices or issued subpoenas for any of the Fox Officers, nor does

it appear that he has done so any time thereafter.          The Magistrate

Judge appears to have determined that, without deposition notices

or subpoenas sufficiently identifying the Fox Officers to be

deposed, as contemplated by Rule 30, he could not order that the

Fox Officers be deposed and thus that it would be inappropriate to

grant the plaintiff’s motion to the extent it sought permission to

take their depositions after the discovery deadline.           See ECF No.

871 at 7.    The failure to serve deposition notices or issue

subpoenas is a sound basis – and certainly not a clearly erroneous

one – for determining that the plaintiff’s motion should be denied

to the extent it sought the court’s imprimatur on his request to

depose unidentified Fox Officers after the discovery deadline.


C.   Donald Trump, Jr.


            Finally, the plaintiff argues that the Magistrate Judge

clearly erred by denying his motion for leave to take Mr. Trump’s

                                     18
 Case 2:19-cv-00236 Document 982 Filed 07/30/21 Page 19 of 22 PageID #: 17155



deposition after the discovery deadline.        The Magistrate Judge

denied the motion with respect to Mr. Trump on the ground that the

plaintiff failed to show good cause due to his lack of diligence

in attempting to depose Mr. Trump before the expiration of the

discovery period.    See ECF No. 871 at 7.      The Magistrate Judge

noted that, although the plaintiff had served a deposition notice

and subpoena on Mr. Trump on April 1, 2021, setting the deposition

for April 19, 2021, the plaintiff had not taken Mr. Trump’s

deposition by the May 3, 2021 discovery deadline or successfully

moved to extend that deadline.      See id.    The Magistrate Judge

further found that, although the plaintiff’s motion for leave to

take Mr. Trump’s deposition was filed in the final hour of the

discovery period, it was nonetheless untimely, further

demonstrating a lack of diligence.        See id. at 7 & n.9.


          The plaintiff does not seem to dispute the premise of

the Magistrate Judge’s ruling, i.e., that a lack of diligence in

attempting to depose Mr. Trump before the end of discovery would

warrant a denial of the motion for leave with respect to Mr.

Trump.   See ECF No. 897 at 17-18; ECF No. 944 at 3, 14.          Instead,

the plaintiff challenges the Magistrate Judge’s finding that he

was not diligent in seeking to depose Mr. Trump, pointing out that

he served Mr. Trump a deposition notice and subpoena a month

before the discovery deadline, scheduled a deposition that was

postponed because of a conflicting obligation of Mr. Trump’s

                                     19
    Case 2:19-cv-00236 Document 982 Filed 07/30/21 Page 20 of 22 PageID #: 17156



counsel, and filed a motion for leave to take Mr. Trump’s

deposition after the discovery deadline.           See ECF No. 897 at 17-

18; ECF No. 944 at 3, 14.


             The court is not left with a definite and firm

conviction that the Magistrate Judge mistakenly found that the

plaintiff failed to act with diligence.           The plaintiff provides no

explanation why, despite knowing of Mr. Trump’s connection to this

case since nearly its inception, 5 he waited until one month before

the discovery deadline to serve him with a deposition notice and

subpoena.     See ECF No. 861-1.      The court further notes that,

despite being informed by April 1, 2021, that Mr. Trump’s

deposition would not proceed as scheduled, the plaintiff, with the

May 3, 2021 discovery deadline looming, did not contact Mr.

Trump’s counsel to reschedule the deposition until April 19, 2021.

See id.     Further, although the plaintiff did not receive on April

19, 2021, or thereafter an agreement for a date to conduct Mr.

Trump’s deposition, he did not seek any kind of relief from the

5 The plaintiff commenced the present action on March 19, 2019, by
filing a state-court complaint alleging that the named defendants
defamed or conspired to defame him in an effort to defeat his
senatorial campaign. See ECF No. 1-1. On April 25, 2019, the
plaintiff filed a state-court complaint against Mr. Trump,
alleging that Mr. Trump had defamed and conspired with defendants
in the present action to defame him in an effort to defeat his
senatorial campaign. See Trump, No. 2:19-cv-00549, ECF No. 1-2.
The court further notes that, in the Trump case, the plaintiff
asked, almost a year before the discovery deadline in this case,
that the court confirm that Mr. Trump was subject to non-party
discovery in this action. See id., ECF No. 22.

                                        20
    Case 2:19-cv-00236 Document 982 Filed 07/30/21 Page 21 of 22 PageID #: 17157



discovery deadline until less than an hour before the discovery

period lapsed.      See ECF No. 861; see also Robinette v. Zurich Am.

Ins. Co., No. 2:19-cv-00688, 2021 WL 1436637, at *2 (S.D.W. Va.

Apr. 15, 2021) (explaining, in the context of seeking an extension

of a scheduling order’s deadlines, “the primary consideration is

the diligence of the moving party” (internal quotation marks

omitted)); accord RFT Mgmt. Co., LLC v. Powell, 607 F. App’x 238,

242 (4th Cir. 2015).        In light of these circumstances, the court

cannot conclude that the Magistrate Judge clearly erred in finding

that the plaintiff had not acted with diligence in attempting to

depose Mr. Trump before the discovery deadline. 6


                                 IV.   Conclusion


             For the foregoing reasons, it is ORDERED that the

plaintiff’s objections to the Magistrate Judge’s order (ECF No.

897) be, and hereby they are, overruled.            It is further ORDERED

that the Magistrate Judge’s order (ECF No. 871) be, and hereby it

is, accepted and affirmed.




6 Additionally, the court notes that the defendants in this matter
have timely filed eleven motions for summary judgment and that
these motions have been fully briefed in accordance with the
court’s scheduling and subsequent briefing orders. There thus
appears even less reason to permit the parties to continue
discovery efforts past the deadline beyond what is absolutely
necessary.

                                        21
 Case 2:19-cv-00236 Document 982 Filed 07/30/21 Page 22 of 22 PageID #: 17158



          The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record and any

unrepresented parties.


                                          ENTER: July 30, 2021




                                     22
